Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 28, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148677                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 148677
                                                                     COA: 309320
                                                                     Menominee CC: 11-003373-FH
  PAUL ANDREW HERRON,
           Defendant-Appellant.

  _________________________________________/

         By order of June 11, 2014, the application for leave to appeal the December 12,
  2013 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Lockridge (Docket No. 149073). On order of the Court, the case having been
  decided on July 29, 2015, 498 Mich. 358 (2015), the application is again considered.
  Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE in part
  the judgment of the Court of Appeals, and we REMAND this case to the Menominee
  Circuit Court to determine whether the court would have imposed a materially different
  sentence under the sentencing procedure described in Lockridge. On remand, the trial
  court shall follow the procedure described in Part VI of our opinion. If the trial court
  determines that it would have imposed the same sentence absent the unconstitutional
  constraint on its discretion, it may reaffirm the original sentence. If, however, the trial
  court determines that it would not have imposed the same sentence absent the
  unconstitutional constraint on its discretion, it shall resentence the defendant. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  question presented should be reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 28, 2015
           p1019
                                                                                Clerk